Case 2:20-cv-00425-JLB-NPM Document 18 Filed 09/03/20 Page 1 of 3 PageID 281




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

ACCIDENT INSURANCE
COMPANY, INC.,

               Plaintiff,

v.                                                   Case No. 2:20-cv-425-FtM-66NPM

V&A DRYWALL AND STUCCO, INC.,
PLATINUM SERVICE CONTRACTING,
LLC,
FRANK WINSTON CRUM INSURANCE
COMPANY,
D.R. HORTON INC.,
MICHAEL VOGELGESAN and
PRISTIN VOGELGESAN, individually
and as Trustees of the Michael F.
Vogelgesan and Pristin
Vogelgesan Trust of 2012,
DAVID FOAD, MARIAM FOAD,
and RUTH KUTTLER, individually and
as Trustee of THE GREEN MISSION
LIVING TRUST,

             Defendants.



                                         ORDER

      Before the Court is Plaintiff’s Motion for Clerk’s Default Against V & A Drywall and

Stucco, Inc. (Doc. 16). Plaintiff Accident Insurance Company, Inc. requests the Court

enter a default against V & A Drywall and Stucco, Inc. (“V & A”) for failure to plead or

otherwise defend. Defendant did not respond to the motion and the time to do so has

lapsed. As set forth below, the Court grants the motion.

      “When a party against whom a judgment for affirmative relief is sought has failed

to plead or otherwise defend and that failure is shown by affidavit or otherwise, the clerk
Case 2:20-cv-00425-JLB-NPM Document 18 Filed 09/03/20 Page 2 of 3 PageID 282




must enter the party’s default.” Fed. R. Civ. P. 55(a). Before directing the clerk to enter a

default, however, the Court must determine whether Plaintiff properly effected service of

process, for which Plaintiff bears the burden of proof. Fed. R. Civ. P. 4(l); Chambers v.

Halsted Fin. Servs., LLC, No. 2:13-CV-809-FTM-38, 2014 WL 3721209, at *1 (M.D. Fla.

July 28, 2014); Zamperla, Inc. v. S.B.F. S.R.L., No. 6:13-CV-1811-ORL-37, 2014 WL

1400641, at *1 (M.D. Fla. Apr. 10, 2014).

       Pursuant to Rule 4(h)(1)(B), an entity defendant may be served by any manner

authorized in the state or “by delivering a copy of the summons and of the complaint to

an officer, a managing or general agent, or any other agent authorized by appointment or

by law to receive service of process ….” Chambers, 2014 WL 3721209, at *1 (M.D. Fla.

July 28, 2014). Likewise, under state law, a corporation may be served through its

registered agent. Fla. Stat. § 48.081(3)(a). And § 48.081(3)(a) also provides that a person

attempting service may serve process on any employee of the registered agent on the

first attempt at service. Id.

       Plaintiff served V & A by serving the spouse of the registered agent at the

residence address. (Doc. 11-2). If the address for the registered agent is a residence,

service may be made on the registered agent under § 48.031, and § 48.031(1)(a) provides

for service on a person at his “usual place of abode” by leaving copies with a person

residing there who is fifteen or older. Thus, the Court finds Plaintiff properly effected

service of process on V & A.

       V & A has failed to answer or otherwise defend this action. Therefore, the Court

finds a clerk’s default must be entered pursuant to Rule 55(a).




                                             2
Case 2:20-cv-00425-JLB-NPM Document 18 Filed 09/03/20 Page 3 of 3 PageID 283




     Accordingly, it is hereby ORDERED:

     (1) The Motion for Clerk’s Default Against V & A Drywall and Stucco, Inc. (Doc. 16)

        is GRANTED.

     (2) The Clerk is directed to enter a default against Defendant V & A Drywall and

        Stucco, Inc.

     DONE and ORDERED in Fort Myers, Florida on September 3, 2020.




                                          3
